 In the Matter of SCHIEFFELIN& COMPANYandFEDERAL LABOR UNIONLOCAL 20734, A. F. OF L.Case No. R-2599.Decided'September 8, 1941Jurisdiction:Pharmaceutical products manufacturing and drug wholesalingindustry.Investigation and Certification of Representatives:existence of question: Com-pany did not answer union's letter notifying it of union's claim torepresentation; election necessary.Unit Appropriate for CollectiveBargaining:separate unit limited to ware-housing division comprising pickers, packers, shippers, receiving clerks, check-ers, runners, chasers, porters, bundle, parcel post, and stock boys, and freightelevatormen, excluding clerical and office workers, department heads andsupervisory and managerial employees; bargaining history on an industrialbasisheldnot determinative.Mr. N. William WellingandMr. Sturgess S. Wilson,of New YorkCity, for the Company.Mr. Jacques Buitenleant, Mr. Arnold Cohen,andMr. George Oneto,of New York City, for Local 20734.Mr. Leonard S. Leventhal,of New York City, for the Federation.Mr. Eugene M. Purver,DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn March 4, 1941, Federal Labor Union, Local 20734, of theAmerican Federation of Labor, herein called Local 20734, filed withthe Regional Director for the Second Region (New York City) apetition alleging that a question affecting commerce has arisen con-cerning the representation of employees of Schieffelin & Company,New York City, herein called the Company, and requesting an in-vestigation and certification of representatives pursuant to Section 9(c) of the National Labor Relations Act, 49 Stat. 449, herein calledthe Act.On April 18, 1941, the National Labor Relations Board,herein called the Board, acting pursuant to Section 9 (c) of the Actand Article III, Section 3, of National Labor Relations Board Rulesand Regulations-Series 2, as amended, ordered an investigation and35 N. L.R. B., No. 57.290 SCHIEFFELIN& COMPANY291authorized the Regional Director to conduct it and to provide for anappropriate hearing upon due-notice.On April 21, 1941, the Regional Director issued a notice of hearing,copies of which were duly served upon the Company, Local 20734,.and 16-26 Cooper Square Federation of Drug Employees, hereincalled the Federation, a labor organization claiming to represent em-ployees directly affected by the investigation.Pursuant to notice,a hearing was held on May 1, 2, and 5, 1941, at New York City, be-fore Daniel Baker, the Trial Examiner duly designated by the ChiefTrial Examiner.The Company, Local 20734, and the Federationwere represented by counsel and participated in the hearing.Fullopportunity to be heard, to examine and cross-examine witnesses, andto introduce evidence bearing on the issues was afforded all parties.At the close of the hearing, the Federation moved that the petitionbe dismissed for the reason, among others, that the unit desired byLocal 20734 is inappropriate.The Trial Examiner reserved rulingthereon.For reasons hereinafter apparent, the motion is herebydenied.During the course of the hearing, the Trial Examiner madeseveral rulings on other motions and on objections to the admissionof evidence.The Board has reviewed the rulings of the Trial Ex;aminer and finds that no prejudicial errors were committed.Therulings are hereby affirmed.On May 17, 1941, the Federation filed a brief which the Board hasconsidered.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYSchieffelin & Company, a New York corporation with its principaloffice and place of business at New York City, is engaged in the manu-facture of pharmaceutical and allied products and in the wholesalingof drugs.The principal materials purchased by the Company foruse in connection with its operations consist of drugs, chemicals, andoils, of which more than 50 per cent in value, amounting- annually inexcess of $200,000, are acquired from points outside the State of NewYork.Of the products manufactured and processed by the Com-pahy, more than 25 per cent., amounting in value annually to over$200,000, are shipped to points outside the State of New York.H. THE ORGANIZATIONS INVOLVEDFederal Labor ' Union Local No. 20734 is a labor organizationbership employees of the Company.451270-42-N of .-35-20 292DECISIONSOF NATIONALLABOR RELATIONS BOARD16-26 Cooper Square Federation of Drug Employeesis an unaffili-ated labororganizationadmitting to membership employees of theCompany.III.THE QUESTIONCONCERNINGREPRESENTATIONIn its petition Local 20734 alleges that on February 24, 1941, theCompany was notified of its majority status and that the Company"fails, omits and refuses to deal or confer with the said Union."Therecord shows that Local 20734's president sent a letter to the Companymaking the same claim but apparently received no reply.A report prepared by the Regional Director and introduced intoevidence at the hearing shows that Local 20734 represents a substantialnumber of the employees within the unit hereinafter found to beappropriate.'We find that a question has arisen concerning the representation ofemployees of the Company.IV.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATIONUPON COMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V.TIIE APPROPRIATE UNITLocal 20734 contends that the appropriate unit consists of pickers,packers, shipping and receiving clerks, checkers, runners, chasers,porters, bundle, parcel post, and stock boys, and freight elevator men,excluding clerical and office workers, department heads, and super-visory or managerial employees.This unit in effect covers and islimited to the warehousing division.The Federation contends thatthe appropriate unit consists of all the employees of the Company.The Company makes no claim in this respect.Local 20734 assigned as its reason for thus limiting the unit thefact that it had-organzied these employees and that it had previouslywon a consent election to represent employees in substantially the'The report of the Regional Director shows that Local 20734 submitted to him 84authorization,cards, 0 of which were undated,the remaining 78 being dated during Feb-ruary 1941Fifty of the 79 signatures which appeared to be genuine original signaturesare names of persons on the March 20, 1941, pay roll. The Federation submitted mem-bership records containing 88 names, 57 of which are of members whose names appearon the March 20, 1941, pay roll. There are approximately 90 employees within the unithereinafter found to be appropriate. SCHIEFFELIN& COMPANY293same unit.The Federation, in support of its contention for thebroader unit, claimed that for 4 years it had successfully bargainedwith the Company on behalf of all employees.Bargaining negotia-tions between the Company and the Federation were had under thefollowing circumstances : On July 12, 193'T, a consent election washeld under the Board's auspices among the "pickers, packers, aislemen,shipping and receiving clerks, runners, checkers, porters, bundle andparcel post boys and elevator men in the warehouse division of theCompany" excluding any person acting in a supervisory capacity.Local 20734, the only labor organization on the ballot, received 57of the 91 ballots counted?No agreement was reached between Local20734 and the Company for the employees in this unit.Shortly afterthe consent election, the Federation was formed "to represent all ofthe}ehiployees'of Schielfelin & Company in collective bargaining withthe employer."On August 3, 1937, the Company agreed to bargainwith the Federation as representative of the employees "in all thedepartments of the Company exclusive of the warehouse department."On August 19, 1937, the Company and the Federation entered into acontract whereby the Federation was recognized as sole bargainingagent for employees in the warehouse department.On August 31,1937, it petitioned the Board to designate it as bargaining agent fora unit consisting of "97 warehousemen," which was essentially thesame unit as that in which the consent election had been conducted.This petition was denied by the Board on September 18, 1937.$On'July 1, 1938, the Company and the Federation executed a con-tract recognizing the Federation as sole bargaining agent for "theemployees of the Company," and on June 30, 1939, and July 3, 1940,in new contracts, the Company reaffirmed its recognition of the Fed-eration as sole bargaining agent for the employees of the Company.The last contract expired on June 30, 1941.The last contract madeno distinction as to working conditions between any classes of em-ployees except watchmen, who were to be paid on an hourly, ratherthan a salary, basis.Provision was made for individual bargainingin respect to the wages of each employee in the Company, except thatin the case of warehouse employees, it was specifically stated that theywould receive "not less than the prevailing rates paid for similarwork to warehouse employees by other representative wholesale drughouses in the City of New York."We do not consider the bargaining history of the Federation asdeterminative of the unit, since the Company, by entering into nego-tiations with the Federation, disregarded the consent election of July127 1937, in which Local 20734 was chosen as the bargaining represent-Case No.II-R-311.' CaseNo. II-R-472. 294DECISIONS OF NATIONALLABOR RELATIONS BOARDative for the warehouse employees.Further, we note that the lastcontract entered into' by the Company with the Federation providesfor a basis of payment to the warehousemen which differs from thatof the other employees, thereby differentiating between these twogroups of employees.The Company's business is carried on in a 7-story building, ofwhich the basement and the first five floors, except for a small portionof the second floor and part of the fifth floor, constitute a warehouse.There are approximately 400 employees employed by the Company, ofwhom approximately 90 are in the warehousing division.The workof the warehousing division consists of receiving, storing, picking,packing, and shipping out of drugs in response to orders from cus-tomers.The employees within the warehousing division perform thefollowing functions : Upon the receipt of a voucher bearing a cus-tomer's order, thepickerspick the merchandise that the voucher ororiginal order calls for and send the articles to the assembly depart-ment, where thecheckersexamine the goods and compare them withthe vouchers to see whether the goods are properly assembled 4Thepackersthen pack the orders and send them to the shipping depart-ment, from which the merchandise is shipped.Shippingandreceiv-ing clerksare responsible for the receiving and shipping of goods;par-cel post boystake some merchandise from the shipping department ofthe warehouse to the Post Office.Freight elevator menoperate- thefreight elevator, and assist in moving goods within the warehouse.Runnersare errand boys engaged in picking up merchandise at,and delivering materials to, various drug houses and in bringing ma-terials to the warehouse which are turned over to thechasers,who dis-tribute them to the proper department.Theportersassist in movinggoods within the warehouse as well as clean the building.Manufacturing and processing are conducted on the sixth and sev-enth floors of the building.Work in this department consists ofproducing pharmaceuticals and other druggists' items which the Com-pany puts out under its own trademark. Some rebottling is done inthis department as well as in the warehousing division. In the labora-tory on the fifth floor tests are conducted.We find that the pickers, packers, shippers, receiving clerks, check-ers, runners, chasers, porters, bundle, parcel post, and stock boys,and freight elevator men, excluding clerical and office workers, depart-ment heads and supervisory and managerial employees in the ware-housing division of the Company at New York City, constitute a unitappropriate for the purposes of collective bargaining.We furtherfind that said unit will insure to employees of the Company the full4 Two of the checkers take telephone orders during the morning and work ascheckersin the afternoon. SCHIEFFELIN& COMPANY295benefit of their right to self-organization and to collective bargainingand otherwise effectuate the policies of the Act.VI.THEDETERMINATION OF REPRESENTATIVESWe find that the question concerning representation which hasarisen can best be resolved by an election by secret ballot.We shalldirect that the employees in the appropriate unit who were employedduring the pay-roll period immediately preceding the date of the Di-rection of Election herein, subject to such limitations and additionsare set forth in the Direction, shall be eligible to vote.Upon the basisof the above findings of fact and upon the entire record in the case, theBoard makes the following:CONCLUSIONS OF LAW_1.A question affecting commerce has arisen concerning the rep-resentation of employees of'Schieffelin & Company, New York City,within the meaning of Section 9 (c) and Section 2 (6) and (7) of theNational Labor Relations Act.2.The pickers, packers, shippers, receiving clerks, checkers, runners,chasers, porters, bundle, parcel post, and stock boys, and freight ele-vator men, excluding clerical and office workers, department heads, andsupervisory and managerial employees in the warehousing division,constitute a unit appropriate for the purposes of collective bargain-ing,within the meaning of Section 9 (b) of the National LaborRelations Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelationsBoard by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 8, of National LaborRelationsBoard Rules and Regulations-Series 2, as amended, it is hereby,DIRECTEDthat, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith Schieffelin & Company, New York City, an election by secretballot shall be conducted as early as possible, but not later than thirty(30) days from the date of this Direction of Election, under the di-ection and supervision of the Regional Director for the SecondRegion, acting in this matter as agent for the National Labor Rela-,tions Board, and subject to Article III, Section 9, of said Rules andRegulations,amongpickers, packers, shippers, receiving clerks, check-ers, runners, chasers, porters, bundle,,parcel post, and stock boys, andfreight elevator men in the warehousing division of the Company atNew York City, who were employed during the pay-roll period imme- 296DECISIONS OF NATIONAL LABOR RELATIONS BOARDdiately preceding the date of this Direction of Election, includingemployees who did not work during such pay-roll period because theywere-ill,or on vacation or in the active military service or training ofthe United States, or temporarily laid off, but excluding clerical andoffice workers, department heads, and supervisory and managerialemployees in the warehousing department and those who have sincequit or been discharged for cause, to determine whether they desireto be represented for the purposes of collective bargaining by FederalLabor Union Local 20734, affiliated with the American Federation ofLabor, or by 16=26 Cooper Square Federation of Drug Employees, orby neither.[SAME TITLEAMENDMENT TO DIRECTION OF ELECTIONOctober 8, 1941On September 8, 1941, the National Labor Relations Board, hereincalled the Board, issued a Decision and Direction of Election in theabove-entitled proceeding, the election to be conducted as early aspossible but not later than thirty (30) days from the date of theDirection of Election, under the direction and supervision of theRegional Director for the Second Region.The Board, having beenadvised by the Regional Director that a longer period within whichto hold the election is necessary, hereby amends the Direction of Elec-tion by striking therefrom the words "not later than thirty (30) daysfrom the date of this Direction of Election," and substituting thereforthe words "not later than forty-five (45) days from the date of thisDirection of Election."The Board has also been advised by the Regional Director that16-26 Cooper Square Federation of Drug Employees has requestedthat its name be withdrawn from the ballot.The request is herebygranted and the Direction of Election is hereby further amendedby striking therefrom the words "to determine whether they desireto be represented for the purposes of collective bargaining by FederalLabor Union Local 20734, affiliated with thee American Federationof Labor, or by 16-26 Cooper Square Federation 'of Drug Employees,or by neither," and substituting therefor the words "to determinewhether or not they desire to be represented by Federal Labor UnionLocal 20734, affiliated with the American Federation of Labor, forthe purposes of collective bargaining."35 N. L. R. B., No. 57a.